Daniel, J,
delivered the opinion of the Court:
The law allows a party to summon two witnesses to prove a fact, and directs that the party cast shall pay the costs.—The Plaintiff, in his affidavit, states, that the two witnesses who have taken out their tickets were material, one to prove possession, the other to prove the boundary. We do not consider the Plaintiff liable to pay these witnesses, because he was able to go to trial without them, as they were not absent by his consent.—Let the Defendant, Taylor% pay the witness tickets and cost of this rule.